      Case: 1:19-cv-02952 Document #: 3 Filed: 05/01/19 Page 1 of 1 PageID #:345


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form

              ART AKIANE LLC v.
Case Title:                                                Case Number: 1:19-cv-02952
              ART & SOULWORKS LLC, and
              CAROL CORNELIUSON
An appearance is hereby filed by the undersigned as attorney for:
ART AKIANE LLC
Attorney name (type or print): Adam Wolek

Firm: Taft Stettinius & Hollister LLP

Street address: 111 E. Wacker Drive, Suite 2800

City/State/Zip: Chicago, Illinois 60601

Bar ID Number: 6301207                                     Telephone Number: (312) 836-4063
(See item 3 in instructions)

Email Address: awolek@taftlaw.com

Are you acting as lead counsel in this case?                                         Yes           No

Are you acting as local counsel in this case?                                        Yes           No

Are you a member of the court’s trial bar?                                           Yes           No

If this case reaches trial, will you act as the trial attorney?                      Yes           No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this ourt an attorney must either be a member in good standing of this ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 . . §1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on May 1, 2019

Attorney signature:            S/
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
